IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-80,998-01



EX PARTE TYRELL A. JACKSON, Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-371-009751-1041767-A IN THE 371ST DISTRICT COURT

FROM TARRANT COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to fourteen years' imprisonment.  The Second Court of Appeals affirmed his
conviction. Jackson v. State, No. 02-09-00258-CR (Tex. App.--Fort Worth 2010, no pet.). 
	Applicant contends, among other things, that his appellate counsel rendered ineffective
assistance.  Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial
court has entered findings of fact and conclusions of law and recommended that we grant Applicant
an out-of-time petition for discretionary review.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.
1997).  
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Second Court of Appeals in case number 02-09-00258-CR that affirmed his conviction in cause number 1041767D from the 371st District Court of
Tarrant County.  Applicant shall file his petition for discretionary review with this Court within 30
days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed.  Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered:  March 19, 2014
Do not publish